--------------------------------------------------------------------------------

Exhibit 10.3
 
[imobolis_ex10030.jpg]
Employment Agreement




Introduction


This Agreement, made and entered into this  1st day of January, 2011, by and
between Imobolis, Inc., a Nevada corporation, (hereinafter called “Employer”)
and Julian Spitari, (hereinafter called “Employee”) an individual who has the
education, training and experience in provides online posting of classified ads
free to the public, both of whom agree as follows:


Section 1: Term


The term of this agreement shall be for an initial period of fifteen months from
1-1-2011 to 3-31-2012.  Thereafter, this Agreement shall automatically be
renewable on its anniversary date for a one year term until terminated by either
party as provided herein.


Section 2:  Duties and Authority


Employer agrees to employ the Employee as President, Secretary and CEO of
Imobolis, Inc. a Nevada corporation to perform the functions and duties
specified in the Nevada revised Code, and to perform other legally permissible
and proper duties and functions.


Section 3: Compensation

 
The Employer agrees to pay Employee an annual base salary of $120,000 for the
duration of this Agreement.  Thereafter, the base salary of the Employee will
increase at a rate of at least three percent (3%) per year if renewed, subject
to approval by the Company’s Board of Directors.  The Employer agrees to pay the
Employee in equal installments on a bi-weekly basis during the term of this
Agreement.


Section 4:  Health, Disability and Life Insurance Benefits

 
The Employer will not provide Health, Disability and Life Insurance Benefits to
the employee.


Section 5:  Automobile and Monthly Expense Allowance

 
The employer will not provide Automobile and Monthly Expense Allowance.
The non-granting of this allowance does not waive the Employer’s obligation to
reimburse the Employee at the standard IRS mileage rate for any business related
use of a personal vehicle for official business, excepting that the Employee
should always attempt to utilize a vehicle owned by the Employer to avoid such
expense whenever possible.


Section 6:  Retirement

 
No retirement benefits are included in this or any other agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
Section 7:  Terminations


For the purpose of this agreement, termination shall occur when:
1.  In the event of termination of employment, Employee shall be entitled to the
compensation accrued and earned prior to the date of termination and one year’s
base salary.


Section 8:  Severance


No Severance benefits are included in this or any other agreement.


Section 9: Resignation


In the event that the Employee voluntarily resigns his/her position with the
Employer, the Employee shall provide a minimum of 30 days written notice unless
the parties agree otherwise.


Section 10:  Performance Evaluation


Employer shall annually review the performance of the Employee in December
subject to a process, form, criteria, and format for the evaluation which shall
be mutually agreed upon by the Employer and Employee. The process at a minimum
shall include the opportunity for both parties to:  (1) prepare a written
evaluation, (2) meet and discuss the evaluation, and (3) present a written
summary of the evaluation results.  The final written evaluation should be
completed and delivered to the Employee within 30 days of the evaluation
meeting.


Section 11:  Hours of Work


It is recognized that the Employee must devote a great deal of time outside the
normal office hours on business for the Employer, and to that end Employee shall
be allowed to establish an appropriate work schedule.


Section 12:  Outside Activities


The employment provided for by this Agreement shall be the Employee’s sole
employment.  Recognizing that certain outside consulting opportunities provide
indirect benefits to the Employer and the community, the Employee may elect to
accept limited, consulting or other business opportunities with the
understanding that such arrangements shall not constitute interference with nor
a conflict of interest with his or her responsibilities under this Agreement.


Section 13:  Moving and Relocation Expenses


No moving or relocation expenses are included in this agreement


Section 14:  Home Sale and Purchase Expenses


No Home sale and purchase are included in this agreement
 
 
 
2

--------------------------------------------------------------------------------

 

 
Section 15:  Indemnification


Beyond that required under Federal, State or Local Law, Employer shall defend,
save harmless and indemnify Employee against any tort, professional liability
claim or demand or other legal action, whether groundless or otherwise, arising
out of an alleged act or omission occurring in the performance of Employee’s
duties as President, Secretary and CEO or resulting from the exercise of
judgment or discretion in connection with the performance of program duties or
responsibilities, unless the act or omission involved willful or wanton
conduct.  The Employee may request and the Employer shall not unreasonably
refuse to provide independent legal representation at Employer’s expense and
Employer may not unreasonably withhold approval. Legal representation, provided
by Employer for Employee, shall extend until a final determination of the legal
action including any appeals brought by either party.  The Employer shall
indemnify employee against any and all losses, damages, judgments, interest,
settlements, fines, court costs and other reasonable costs and expenses of legal
proceedings including attorneys’ fees, and any other liabilities incurred by,
imposed upon, or suffered by such Employee in connection with or resulting from
any claim, action, suit, or proceeding, actual or threatened, arising out of or
in connection with the performance of his or her duties.  Any settlement of any
claim must be made with prior approval of the Employer in order for
indemnification, as provided in this Section, to be available.


Employee recognizes that Employer shall have the right to compromise and unless
the Employee is a party to the suit which Employee shall have a veto authority
over the settlement, settle any claim or suit; unless, said compromise or
settlement is of a personal nature to Employee.  Further, Employer agrees to pay
all reasonable litigation expenses of Employee throughout the pendency of any
litigation to which the Employee is a party, witness or advisor to the
Employer.  Such expense payments shall continue beyond Employee's service to the
Employer as long as litigation is pending.  Further, Employer agrees to pay
Employee reasonable consulting fees and travel expenses when Employee serves as
a witness, advisor or consultant to Employer regarding pending litigation.


Section 16:  Bonding


Employer shall bear the full cost of any fidelity or other bonds required of the
Employee under any law or ordinance if required.


Section 17:  Other Terms and Conditions of Employment


The Employer, only upon agreement with Employee, shall fix any such other terms
and conditions of employment, as it may determine from time to time, relating to
the performance of the Employee, provided such terms and conditions are not
inconsistent with or in conflict with the provisions or bylaws of Imobolis, Inc.
 
A. Except as otherwise provided in this Agreement, the Employee shall be
entitled to the highest level of benefits that are enjoyed by other employees.
 
Section 18:  Notices


Notice pursuant to this Agreement shall be given by depositing in the custody of
the United States Postal Service, postage prepaid, addressed as follows:
 

 
(1)
EMPLOYER:
Imobolis, Inc.
     
8950 West Olympic Blvd.
     
Suite 350
     
Beverly Hills, Ca 90211

 

 
(2)
EMPLOYEE:
Julian Spitari
     
8950 West Olympic Blvd.
     
Suite 350
     
Beverly Hills, Ca 90211



Alternatively, notice required pursuant to this Agreement may be personally
served in the same manner as is applicable to civil judicial practice.  Notice
shall be deemed given as of the date of personal service or as the date of
deposit of such written notice in the course of transmission in the United
States Postal Service.


Section 19:  General Provisions


A. Integration.  This Agreement sets forth and establishes the entire
understanding between the Employer and the Employee relating to the employment
of the Employee by the Employer.  Any prior discussions or representations by or
between the parties are merged into and rendered null and void by this
Agreement.  The parties by mutual written agreement may amend any provision of
this agreement during the life of the agreement. Such amendments shall be
incorporated and made a part of this agreement.


B. Binding Effect. This Agreement shall be binding on the Employer and the
Employee as well as their heirs, assigns, executors, personal representatives
and successors in interest.


C. Effective Date.  This Agreement shall become effective on January 1, 2011.


D. Severability.  The invalidity or partial invalidity of any portion of this
Agreement will not affect the validity of any other provision.  In the event
that any provision of this Agreement is held to be invalid, the remaining
provisions shall be deemed to be in full force and effect as if they have been
executed by both parties subsequent to the expungement or judicial modification
of the invalid provision.
 
 
 
3

--------------------------------------------------------------------------------

 

 
Section 20:  Death Benefit


Should Employee die during the term of employment, the Company shall pay to
Employee's estate any compensation due through the end of the month in which
death occurred.


Section 21:  Restriction on Post-Employment Compensation


For a period of  ( 3 ) years after the end of employment, the Employee shall not
control, consult to or be employed by any business similar to that conducted by
the company, either by soliciting any of its accounts or by operating within
Employer's general trading area.


Section 22:  Assistance in Litigation


Employee shall upon reasonable notice, furnish such information and proper
assistance to the Company as it may reasonably require in connection with any
litigation in which it is, or may become, a party either during or after
employment.


Section 23:  Effect of Prior Agreements


This Agreement supersedes any prior agreement between the Company or any
predecessor of the Company and the Employee, except that this agreement shall
not affect or operate to reduce any benefit or compensation inuring to the
Employee of a kind elsewhere provided and not expressly provided in this
agreement.


Section 24:  Settlement by Arbitration


Any claim or controversy that arises out of or relates to this agreement, or the
breach of it, shall be settled by arbitration in accordance with the rules of
the American Arbitration Association. Judgment upon the award rendered may be
entered in any court with jurisdiction.


Section 25:  Limited Effect of Waiver by Company


Should Company waive breach of any provision of this agreement by the Employee,
that waiver will not operate or be construed as a waiver of further breach by
the Employee.


Section 26:  Severability


If, for any reason, any provision of this agreement is held invalid, all other
provisions of this agreement shall remain in effect. If this agreement is held
invalid or cannot be enforced, then to the full extent permitted by law any
prior agreement between the Company (or any predecessor thereof) and the
Employee shall be deemed reinstated as if this agreement had not been executed.


Section 27:  Assumption of Agreement by Company's Successors and Assignees


The Company's rights and obligations under this agreement will inure to the
benefit and be binding upon the Company's successors and assignees.
 
 
 
4

--------------------------------------------------------------------------------

 

 
Section 28:  Oral Modifications Not Binding


This instrument is the entire agreement of the Company and the Employee. Oral
changes have no effect. It may be altered only by a written agreement signed by
the party against whom enforcement of any waiver, change, modification,
extension, or discharge is sought.


Section 29:  Governing Jurisdiction


This agreement shall be governed by and construed in accordance with the laws of
the State of California.






Signed this 1st day of January, 2011.
 

Imobolis, Inc.     Julian Spitari            
/s/ Julian Spitari
   
/s/ Julian Spitari
 
 
   
 
 
Julian Spitari, President / Secretary 
   
Julian Spitari, an individual
 

 
 
 
 
 
 
 
 
 
 
5